Citation Nr: 1042044	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-21 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 
1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which found no new and material evidence had been submitted 
to reopen the claim.  In a subsequent October 2006 supplemental 
statement of the case (SSOC), the RO reopened and denied claim.

In June 2007, the Veteran requested a hearing but withdrew his 
request in September 2007.  Therefore, no hearing was held.

In a June 2009 decision, the Board reopened and remanded the 
claim for further development.

The issue of entitlement to special monthly compensation 
by reason of being housebound has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In the June 2009 Remand, the Board instructed that the Veteran be 
given an examination by certified pulmonologist.  Due the 
Veteran's agoraphobia, he was unable to attend an examination.  
In effort to meet the duty to assist, the RO sent the case for an 
opinion.  However, the examiner was not a certified 
pulmonologist.  The Veteran's representative argues that the RO 
did not adhere to the Remand instructions.  Stegall v. West,  11 
Vet.App. 268, 271 (1998).  In a September 2009 VA examination 
report, the examiner noted that CT scans did not show any 
interstitial lung disease, only pleural plaques, and pulmonary 
function test results showed no obstructive/restrictive disease.  
The examiner then stated that the Veteran does not have 
asbestosis or a disease due to asbestos exposure, only 
radiological evidence of exposure to asbestos.

However, the Board observes that the February 2006 pulmonary 
function test results were interpreted as showing moderate 
restrictive lung disease.  Thus, the RO should arrange for the 
Veteran's claims file to be returned to the above examiner to 
obtain an addendum that addresses the above interpretation.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for the Veteran's 
claims file to be reviewed by a certified 
pulmonologist for the purpose of preparing an 
addendum that addresses the nature and 
etiology of the moderate restrictive lung 
disease found on the February 2006 pulmonary 
function test.  The claims file and a copy of 
this Remand must be provided to the examiner 
for review.  The examiner should note in the 
addendum that the claims file has been 
reviewed.  

The examiner should address whether the 
moderate restrictive lung disease found on 
the pulmonary function test changes the 
earlier opinion.  The examiner should 
specifically express an opinion as to whether 
it is at least as likely as not (whether 
there is a 50 percent chance or more) that 
the moderate restrictive lung disease is 
etiologically related to the Veteran's period 
of service, including possible exposure to 
asbestos.  A complete rationale must be given 
for any opinion expressed, and the foundation 
for all conclusions should be set forth.  

2.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided an SSOC and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

